Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   November 26, 2018

The Court of Appeals hereby passes the following order:


A19I0108. MATHEW TERRY v. NICKOLAS JAMES PAYNE et al.

       Mathew Terry sued Nickolas James Payne, individually and as an agent and
employee of Old Hat Chimney, LLC, and Old Hat Chimney, LLC for injuries
sustained in an motor vehicle collision. Old Hat Chimney, LLC filed a motion for
partial summary judgment, which was denied. After subsequent reconsideration, the
trial court entered an order granting Old Hat Chimney’s motion for reconsideration
and granting partial summary judgment to Old Hat Chimney. Terry then filed this
application for interlocutory appeal.


       The grant of partial summary judgment as to one or more but fewer than all the
claims or parties may be directly appealed. See OCGA § 9-11-56 (h); City of
Demorest v. Town of Mt. Airy, 282 Ga. 653, 654 n.1 (653 SE2d 43) (2007); Olympic
Dev. Group, Inc. v. American Druggists’ Ins. Co., 175 Ga. App. 425, 425 (1) (333
SE2d 622) (1985). Thus, the order in this case is subject to direct appeal. “This Court
will grant a timely application for interlocutory review if the order complained of is
subject to direct appeal and the applicants have not otherwise filed a notice of
appeal.” Spivey v. Hembree, 268 Ga. App. 485, 486 n. 1 (602 SE2d 246) (2004).
Accordingly, this interlocutory application is hereby GRANTED. Terry shall have 10
days from the date of this order to file a notice of appeal in the trial court. If Terry has
already filed a notice of appeal from the order at issue here, he need not file a second
notice. The clerk of the trial court is DIRECTED to include a copy of this order in the
record transmitted to the Court of Appeals. Terry’s Rule 33.1 motion for en banc
review is hereby DENIED since such a request is not applicable in the context of an
interlocutory application.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       11/26/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.